June 26, 2012 Karen Risoto Division of Investment Management US Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Managed Portfolio Series (File Nos. 333-172080; 811-22525) Dear Karen: Enclosed please find Post-Effective Amendment No. 39 under the Securities Act of 1933 to the Registration Statement of Managed Portfolio Series (the “Trust”) on Form N-1A (the “Amendment”) regarding the Institutional Class Shares of LK Balanced Fund, a series of the Trust. We have acted as counsel for the Trust in connection with the filing of this Amendment with the United States Securities and Exchange Commission (“SEC”). We believe that this Amendment is filed solely for one or more of the purposes specified in paragraph (b)(1) of Rule 485 under the Securities Act of 1933, as amended (the “Rule”), and no material event requiring disclosure in the prospectus, other than one listed in paragraph (b)(1) of the Rule or one for which the SEC has approved a filing under paragraph (b)(1)(vii) of the Rule, has occurred since the effective date of the Trust’s registration statement. Very truly yours, Bernstein Shur
